 

Exhibit 10.1

 

Certain identified information has been excluded from the exhibit because it is
both (i) not material and

(ii) would likely cause competitive harm to the Company, if publicly disclosed.

Double asterisks denote omissions.

 

AMENDMENT to Collaboration, Option and license Agreement

 

This Amendment to the Collaboration, Option and License Agreement (the
“Amendment”) is entered into and made effective as of May 8, 2020 (the
“Amendment Effective Date”) and amends that certain Collaboration, Option and
License Agreement dated October 10, 2016 (the “Agreement”), by and between
Ocular Therapeutix, Inc., a corporation organized and existing under the laws of
the State of Delaware with offices at 36 Crosby Drive, Suite 101, Bedford,
Massachusetts 01730 (“Collaborator”) and Regeneron Pharmaceuticals, Inc., a
corporation organized and existing under the laws of the State of New York with
offices at 777 Old Saw Mill River Road, Tarrytown, New York 10591 (“Regeneron”).
Collaborator and Regeneron are referred to herein individually as a “Party” and
collectively as the “Parties”.

 

WHEREAS, the Parties wish to amend the Agreement to modify certain rights and
obligations of the Parties under the Agreement;

 

NOW THEREFORE, in consideration of the premises and for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
each Party, the Parties hereby agree as follows.

 

1.            Terms. Capitalized terms used in this Amendment and not defined
herein shall have the respective meanings given to such terms in the Agreement.
The following terms, which are hereby incorporated into the Agreement, shall
have the following respective meanings:

 

1.1          “Amendment” means the Amendment dated May 8, 2020 to the Agreement.

 

1.2          “Amendment Effective Date” means May 8, 2020.

 

2.            Effects of Amendment. This Amendment amends the Agreement solely
to the extent expressly provided herein as of the Amendment Effective Date.
Except as specifically amended herein, all other terms of the Agreement remain
in full force and effect. From and after the Amendment Effective Date, any
references in the Agreement to the “Agreement” will be deemed to mean the
Agreement as amended by this Amendment.

 

3.Amendments.

 

3.1          Amendment of Collaboration Plan. The “in vitro Evaluation
Activities” section set forth in pages 1-9 of the Collaboration Plan Appendix to
the Agreement is hereby deleted and replaced in its entirety with the
“Evaluation Activities” section set forth in Appendix A hereto.

 

3.2          Exclusive Option Period. The definition of “Exclusive Option
Period” set forth in Section 1.44 of the Agreement is hereby deleted in its
entirety and replaced with: “[Reserved.]”.

 

3.3          FTE Rate. The definition of “FTE Rate” set forth in Section 1.56 of
the Agreement is hereby deleted in its entirety and replaced with:

 

“1.56 “FTE Rate” means, from and after the Amendment Effective Date, [**]
Dollars (US$[**]) in the period from the Amendment Effective Date through
December 31, 2020, such amount to be adjusted as of January 1, 2021 and annually
thereafter by the percentage increase or decrease, if any, in the applicable CPI
(determined based on the location of the applicable personnel) since the
Amendment Effective Date or the latest adjustment date hereunder, whichever is
later, through June 30 of the prior calendar year. The FTE Rate shall be
inclusive of Out-of-Pocket Costs (other than the per-Batch fees specifically set
forth in the second sentence of Section 3.11(a) of the Amendment) and other
expenses for the employees providing the services, including travel costs and
allocated costs, such as, for example, allocated overhead costs.”

 

CONFIDENTIAL

 



Regeneron - Confidential

 

 

3.4          Non-Exclusive Option Period. The definition of “Non-Exclusive
Option Period” set forth in Section 1.79 of the Agreement is hereby deleted in
its entirety and replaced with: “[Reserved.]”.

 

3.5          Option Period. The definition of “Option Period” set forth in
Section 1.81 of the Agreement is hereby deleted in its entirety and replaced
with: ““Option Period” means the entire period beginning on the Amendment
Effective Date and expiring on the date that is twenty-four (24) months after
Regeneron has [**] pursuant to the Collaboration Plan.”.

 

3.6          Alternative Licensed Products. Section 2.4 of the Agreement is
hereby deleted in its entirety and replaced with the following new Section 2.4:

 

“2.4 Alternative Licensed Products. If the first candidate formulation of a
Licensed Product provided by Collaborator under the Collaboration Plan fails to
meet the applicable specifications or target criteria set forth in the
Collaboration Plan, then, except as otherwise mutually agreed by the Parties,
Collaborator shall generate and submit to the JRC a written plan to generate an
alternative Licensed Product that meets such specifications and target criteria
(“Alternative Licensed Product”). If Regeneron approves such plan, then
Collaborator shall generate such Alternative Licensed Product. Upon Regeneron’s
approval of such plan and delivery of the Alternative Licensed Product to
Regeneron, the Collaboration Plan shall be modified to apply to such Alternative
Licensed Product instead of the previous Licensed Product in a written amendment
to the Collaboration Agreement executed by both Parties. After execution of such
an amendment, and as of the Amendment Effective Date, all references to Licensed
Product in the Collaboration Agreement shall be deemed to also include the
Alternative Licensed Product. As of the Amendment Effective Date, the Parties
have agreed that the candidate formulation(s) that is(are) the subject of the
amended Collaboration Plan adopted by the Parties as of the Amendment Effective
Date shall be the final candidate Licensed Product hereunder. Following the
Amendment Effective Date, there shall be no further Alternative Licensed
Products hereunder and there shall be no further amendments to the Collaboration
Plan to provide for Alternative Licensed Products.”

 

3.7          Pre-Option Exclusivity. Section 7.3 of the Agreement is hereby
deleted in its entirety and replaced with the following Section 7.3:

 

“7.3 Pre-Option Exclusivity. During the Option Period, neither Collaborator nor
any of its Affiliates shall, [**].”

 

3.8          Option. Section 7.4 of the Agreement is hereby deleted in its
entirety and replaced with the following Section 7.4:

 

“7.4 Option. Collaborator hereby grants to Regeneron an option (the “Option”) to
enter into the Commercial License. The Option shall be exercisable by Regeneron
at any time during the Option Period, by notifying Collaborator of such exercise
in writing and paying the fee set forth in Section 8.1. During the Option
Period, the Option shall be exclusive, meaning that Regeneron shall have the
sole right to exercise the Option and enter into the Commercial License and
during the Option Period Collaborator shall not grant to any Third Party any
option, license or other rights that would limit or prohibit Collaborator's
ability to grant the Commercial License to Regeneron.”.

 



2

 



Regeneron - Confidential

 

 

3.9          Term. Section 14.1 of the Agreement is hereby deleted in its
entirety and replaced with the following new Section 14.1:

 

“14.1 Term. The term of this Agreement (the “Term”) shall commence on the
Effective Date and, unless earlier terminated, will expire as set forth below:

 

(a) Unless and until Regeneron has exercised the Option:

 

(i) If, within [**] after Collaborator has delivered to Regeneron the [**], then
this Agreement shall terminate, unless prior to such termination Regeneron
notifies Collaborator that Regeneron wishes the matter to be referred to the JRC
for further discussion. In the event the matter is referred to the JRC, this
Agreement shall not terminate if (1) within [**] after the matter is referred to
the JRC Regeneron has [**]; or (2) if the Parties agree otherwise in writing.

 

(ii) If, within [**] after Regeneron has [**] pursuant to [**] of the
Collaboration Plan, [**], then this Agreement shall terminate, unless prior to
such termination Regeneron notifies Collaborator that Regeneron wishes the
matter to be referred to the JRC for further discussion. In the event the matter
is referred to the JRC, this Agreement shall not terminate if: (1) within [**]
after the matter is referred to the JRC Regeneron notifies Collaborator in
writing that Regeneron shall commit to carrying out the activities described in
[**] of the Collaboration Plan; or (2) if the Parties agree otherwise in
writing.

 

(iii) If, within [**] after Regeneron notifies Collaborator that [**], then this
Agreement shall terminate, unless prior to such termination Regeneron notifies
Collaborator that Regeneron wishes the matter to be referred to the JRC for
further discussion. In the event the matter is referred to the JRC, this
Agreement shall not terminate if: (1) within [**] after the matter is referred
to the JRC Regeneron has begun carrying out the activities described in [**] of
the Collaboration Plan; or (2) if the Parties agree otherwise in writing.

 

(iv) If, within [**] after Collaborator has delivered to Regeneron the [**]
pursuant to [**] and the [**], then this Agreement shall terminate, unless prior
to such termination Regeneron notifies Collaborator that Regeneron wishes the
matter to be referred to the JRC for further discussion. In the event the matter
is referred to the JRC, this Agreement shall not terminate if: (1) within [**]
after the matter is referred to the JRC Regeneron notifies Collaborator in
writing that Regeneron [**] for the activities to be conducted pursuant to [**]
of the Collaboration Plan; or (2) if the Parties agree otherwise in writing.

 

(v) If, within [**] after Regeneron notifies Collaborator that Regeneron [**]
for the activities to be conducted pursuant to [**] of the Collaboration Plan,
[**], then this Agreement shall terminate, unless prior to such termination
Regeneron notifies Collaborator that Regeneron wishes the matter to be referred
to the JRC for further discussion. In the event the matter is referred to the
JRC, this Agreement shall not terminate if: (1) within [**] months after the
matter is referred to the JRC Regeneron has begun carrying out the activities
described in [**] of the Collaboration Plan; or (2) if the Parties agree
otherwise in writing.

 

(vi) If, within the Option Period, Regeneron has not exercised the Option, then
this Agreement shall terminate.

 



3

 



Regeneron - Confidential

 

 

(vii) If the performance by Regeneron of any of its obligations in subsections
14.1(a)(i) through (v) above is delayed or prevented by circumstances beyond its
reasonable control, Regeneron shall give prompt notice to Collaborator, shall
use reasonable efforts to avoid or minimize the delay, and shall resume
performance of its obligations as soon as reasonably practicable. The time
periods set forth in subsections 14.1(a)(i) through (v) above for any activities
affected by the delay as well as the Option Period shall be automatically
extended by the same number of days from Regeneron’s notification of the delay
to Collaborator through the date Regeneron is able to resume performance of its
obligations. If the delay is longer than [**], the Parties shall escalate the
matter to the Executive Officers of both Parties in accordance with Section 3.6
of the Agreement. If, after escalation to the Executive Officers of Collaborator
and Regeneron, the Executive Officers cannot resolve the matter within [**]
after the matter is first referred to them, then the decision of [**] Executive
Officer shall control; provided further that, in the event any extension is
granted, the time period for which Regeneron is required to pay the FTE Cost to
Collaborator pursuant to Section 14.1(b) may be increased proportionately.
Notwithstanding the foregoing or anything to the contrary, in the event the
delay is caused by a Force Majeure event, Section 15 of the Agreement shall
govern and apply to such delay or failure to perform a Party’s obligations.

 

(b) If Regeneron has exercised the Option within the Option Period, this
Agreement will expire on a country-by-country basis, upon the expiration of the
applicable Royalty Term for the Licensed Product in a country. Upon such
expiration (but not upon any earlier termination in accordance with Section
14.2) of this Agreement, Collaborator hereby grants to Regeneron a perpetual,
sublicensable, fully paid-up, non-exclusive license under the Collaborator
Know-How to conduct research and to develop, make, have made, use, sell, offer
for sale and import Licensed Products in the Field in the Territory.”

 

4.Termination for Convenience. Section 14.2.1 of the Agreement is hereby deleted
in its entirety and replaced with the following new Section 14.2.1:

 

“14.2.1 Termination for Convenience. Prior to exercising the Option during the
Option Period, Regeneron may terminate this Agreement as to any or all Licensed
Products at any time upon providing thirty (30) days’ prior written notice to
Collaborator. Following the exercise of the Option during the Option Period,
Regeneron may terminate this Agreement as to the Licensed Product at any time
upon providing sixty (60) days’ prior written notice to Collaborator.”

 

4.1          Costs.

 

(a)           Notwithstanding anything to the contrary in the Agreement, the
Parties hereby agree that following the Amendment Effective Date Regeneron will
pay Collaborator for the activities conducted by or on behalf of Collaborator
under the “Evaluation Activities” section of the Collaboration Plan, as amended
in Appendix A, as follows: Regeneron shall pay to Collaborator the FTE Cost for
the activities under the Collaboration Plan, estimated to be a total of [**]
FTEs provided by Collaborator over twenty-four (24) months in accordance with
the budget set forth in Appendix B attached hereto. Regeneron shall pay to
Collaborator (i) $[**] for each batch of Bulk Product [**] under the
Collaboration Plan, (ii) $[**] for each batch of Bulk Product [**] under the
Collaboration Plan and (iii) the cost of [**] under the Collaboration Plan as
set forth in Appendix B attached hereto, the [**], and provided [**] upon
expiration or termination of this Agreement.

 

(b)           Collaborator represents and warrants that the foregoing costs: (i)
reflect the fair market value of the activities being performed in the
Collaboration Plan; (ii) have been negotiated in an arm’s-length transaction;
and (iii) have not been determined in any manner with regard to any implicit or
explicit agreement to provide favorable procurement decisions with regard to
Regeneron’s or its Affiliate’s products, or to the value or volume of any
business or referrals generated between the Parties or such Affiliates.
Collaborator shall submit invoices in United States Dollars within [**] of the
end of each calendar quarter for activities actually performed and costs
actually incurred in such prior calendar quarter, directly to Regeneron
Pharmaceuticals, Inc., Accounts Payable, 777 Old Saw Mill River Road, Tarrytown,
NY 10591 or via email to [**].  All payments shall be issued in United States
Dollar currency and will be made within [**] of Collaborator’s submission of an
undisputed invoice to Regeneron. In the event of early termination of this
Agreement prior to Regeneron’s exercise of the Option, Regeneron shall pay
Collaborator all FTE Costs incurred up to and including the date of termination,
for all batches of Bulk Product actually delivered to Regeneron prior to the
date of termination, and for [**] under the Collaboration Plan as set forth in
Appendix B attached hereto, the [**], and provided [**] upon expiration or
termination of this Agreement.

 



4

 



Regeneron - Confidential

 

 

(c)           During the Term of the Agreement and for [**] thereafter,
Collaborator agrees to keep complete and accurate records regarding all payments
made, and costs, expenditures and expenses incurred in connection with the
Collaboration Plan performed pursuant to this Agreement (collectively, “Costs”),
and to promptly upon reasonable request (and in all events, within [**] of such
request) provide Regeneron with all information requested regarding such Costs.
Collaborator will use the funds paid by Regeneron solely for purposes of the
Collaboration Plan as described herein. At the completion of the Collaboration
Plan, Collaborator will confirm in writing that Regeneron funds have been used
to support the Collaboration Plan. Upon termination or expiration of this
Agreement, Collaborator shall return to Regeneron within [**] any unexpended
funds previously paid or advanced to Collaborator.

 

(d)           The Parties acknowledge that payments made by Regeneron pursuant
to this Agreement for the conduct of the Collaboration Plan are intended to be
payments for qualified research expenses, as defined in Section 41 of the US
Internal Revenue Code of 1986, as amended, and agree that any and all credits or
deductions to which either Party may be entitled on account of research
performed pursuant to such payments shall be allocated to Regeneron to the
extent of such payments. The Parties will reasonably cooperate in minimizing the
tax liability arising out of this Agreement, and in providing one another with
documentation of the payment of any withholding taxes paid with respect to this
Agreement and in completing and filing documents required under the provisions
of any applicable tax laws or under any other applicable law in connection with
the making of any required tax payment or withholding payment, or in connection
with any claim to a refund of or credit for any such payment.

 

[Signature page follows]

 



5

 



Regeneron - Confidential

 

 

In witness whereof, authorized representatives of the Parties have duly executed
this Amendment as of the Amendment Effective Date.

 

OCULAR THERAPEUTIX, INC.   REGENERON PHARMACEUTICALS, INC.       By: /s/ Antony
Mattessich   By: /s/ Nouhad Husseini Name: Antony Mattessich   Name: Nouhad
Husseini Title: President & Chief Executive Officer   Title: Senior Vice
President, Business Development     Approved as to legal form, per Regeneron
Corporate Policy #950

 



6

 



Regeneron - Confidential

 

 

Appendix A

 

Work Plan

 

Feasibility Program for Sustained Release of VEGF Trap from PEG Hydrogel
Microparticles for Suprachoroidal Delivery

 

Summary

 

Regeneron Pharmaceuticals, Inc. and Ocular Therapeutix will work collaboratively
to develop a long-acting formulation of VEGF Trap for suprachoroidal delivery.
[**]. This workplan details the development work under the terms from the
Feasibility Agreement dated TBD. This workplan is also expected to carry forward
into any subsequent collaboration agreement between Ocular Therapeutix and
Regeneron Pharmaceuticals.

 

Confidential Materials omitted. A total of eight pages were omitted. [**]

 



7

 



Regeneron - Confidential

 